The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney James H. Woodall's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.


                                    Hardesty


                                                            J.
                                     arragui



                                    Douglas




                                                             J.
                                    Gibbons


                                                             J.



cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     James H. Woodall
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2